Citation Nr: 9902735	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-33 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to service connection for a right arm 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.  However, this period of service has not been 
verified.  The veteran also has reported a period of National 
Guard service from 1975 to the present.  

This matter initially came to the Board of Veterans Appeals 
(Board) from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim of service connection 
for a left eye condition and the claim of service connection 
for a right arm condition.  VA received the veterans notice 
of disagreement in May 1997, and a statement of the case was 
issued that November.  VA received the veterans substantive 
appeal in December 1997.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  Further, in 
accordance with 38 C.F.R. § 3.6(a) (1998), active military, 
naval, and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred in or aggravated in line of 
duty.  

Here, it has been reported that the veteran served on active 
duty from December 1961 to December 1964, but this period of 
service has not been verified.  Also, the veteran has 
reported service with the National Guard from 1975 to the 
present.  He provided a unit address of HQ Camp Edwards, Otis 
Air Force Base, Massachusetts.  However, the specific dates 
for all periods of his active duty for training and inactive 
duty for training are not of record.  

In April 1998, the RO attempted to verify the veterans 
service and obtain medical records for his periods of 
service, but it does not appear that any further action was 
taken in that regard.  Also, the RO contacted the Army 
National Guard Adjutant Generals Office in Massachusetts 
regarding the veterans reported National Guard service 
beginning in 1975.  The June 1998 response indicated that 
there was no record of the veteran for the years 1960 to 
1967, and it was recommended that further information be 
obtained.  Therefore, the RO should take the appropriate 
steps to establish the exact dates for periods of the 
veterans active duty, active duty for training and inactive 
duty for training. 

In view of the foregoing, the veterans service connection 
claims are remanded to the RO for the following actions:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.  Also, the 
RO should obtain the specific dates for 
all of the periods of active duty for 
training and inactive duty for training 
associated with the reported National 
Guard service beginning in 1975. 

2.  Once the periods of service have been 
verified, the RO should attempt to secure 
any additional service medical records 
through official channels.

3.  The RO should adjudicate the claim 
of entitlement to service connection for 
a left eye condition and the claim of 
service connection for a right arm 
condition.  If the actions taken remain 
adverse to the veteran, a Supplemental 
Statement of the Case should be issued, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, 
including those covering presumptive 
disabilities, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
